Title: To Thomas Jefferson from Isaac Darneille, 3 November 1803
From: Darneille, Isaac
To: Jefferson, Thomas


          
            Sir,
            St. Louis, in Upper Louisiana.3d. of November 1803.
          
          A knowledge of your patriotism and zeal manifested on many occasions; and the great and important services you have rendered to your Country, in the long course of your public services, in supporting with manly firmness, measures calculated to promote the welfare of the Republic, as well as in opposing, in the same manner, measures tending in their consequences to tyranny oppression and Slavery; and a firm reliance that such will be the rule and guide of your conduct in discharge of the present important duties which have devolved upon you as President of the United States; An anxious solicitude for the welfare of the Republic in general, and that part in particular in which I have made a residence; Are objects sufficient with me to solicite your attention to the present critical situation of that part of the Indiana Territory which bears the name of the Illinois Country upon the Mississippi and upper Louisiana.—
          
          This country (I mean the western part of the Indiana Territory together with upper Louisiana) is an object which requires the utmost attention at the present moment. Considered as to population, this country is respectable; the citizens of which have never yet felt the mild operation of a republican form of Government. They have always been taught to obey the voice of a Commandant. They have not yet learned that they have rights and privileges of their own, which are equal to the rights and privileges of their Commandants and other great men. They have always heretofore been taught, and yet believe themselves bound to obey whatever has been or shall be commanded them by their superiors. It is for this reason that there are so few signers to a petition which has been sent forward to Congress praying a division of the Indiana Territory and for annexing the western part thereof to Upper Louisiana; which would connect the settlements on both sides of the Mississippi under one and the same government. Which is an object of the utmost importance to the people on both sides of the Mississippi river; As their common interest, their commercial connection and daily intercourse with each other furnish at once a demonstrative proof. And the division cannot by any means injure the Government of the Indiana Territory, nor any part of the citizens thereof, as it is well known that there is a tract of country of two hundred miles, between the settlements in the Illinois Country and those in the County of Knox on the Wabash river, at Vincennes where the seat of Government for the Indiana Territory is now fixed. Although this is a measure which would be productive of the greatest good to the Inhabitants on both sides of the Mississippi, yet many have refused to sign the petition on the eastern bank of the Mississippi, fearing that the measure would be detrimental to the Governor of the Indiana Territory!—And however rediculous such reasonings may be in the contemplation of well informed men, yet I assure you it is the reasoning made use of there by the Creatures of the Governor of the Indiana Territory.—The people here in Louisiana are not permitted by Government to sign any petition to Congress untill the province shall be given up to the United States. But
          To shew the arrogance of that party in the Indiana Territory; They propose using their influence in Congress to Join the whole of upper Louisiana to the Indiana Territory. A measure the most arrogant, absurd, rediculous and injurious to the people of upper Louisiana that could possibly be imagined!—I should be sorry, indeed, should Governor Harrison be active in this measure, for it will render him odious to the people of upper Louisiana; notwithstanding his present good understanding with the Lieutenant Governor of this place. To force and oblige the people of upper Louisiana to go to Vincennes the seat of Government in the Indiana Territory when ever it might be necessary to make a communication to the Government, or to obtain a final adjudication of any Suit at Law, at all seasons of the year, across the Mississippi, and through a Desert of two hundred miles, which is rendered uninhabitable for want of wood and water—would be a grievance insupportable; And which has already been spoken of in this place with deep regret and concern. The apprehension of the people of Upper Louisiana of their being put under the Laws and Government which now exist in the Indiana Territory is matter of the greatest inquietude, and has filled the minds of those who reflect, with great alarm and anxiety. And notwithstanding how desirable soever the measure might be of dividing the Indiana Territory by a line drawn from the bank of the Wabash and St. Vincennes to run due north to Lake Michigan and the Territorial line between the United States and Canada, and of annexing the western part thereof to upper Louisiana, and of putting the whole under one and the same Government for the mutual advantages of both parties;—Yet if this cannot be done without subjecting the Citizens of Louisiana to the Grievances innumerable, of being subject to the Government and Laws of the Indiana Territory, it will be much better for upper Louisiana to be made a seperate and distinct Government from the Indiana Territory And every part thereof.—
          In consequence of the want of information among the Citizens of this country (which I have already observed) it is probable that petitions will be signed and sent forward to the President and Senate, for the appointment of some designing men in the Illinois Country, East of the Mississippi (who now occupy places sufficient to give them influence over the ignorant and uninformed part of the people, who are, by the by, a great majority) to places of the utmost importance in the Government of Upper Louisiana. We are informed that petitions have been circulated on the Eastern Shore of the Mississippi, in the name of the people of Upper Louisiana, And signed by many and addressed to the President and Senate, praying that John Edgar of Kaskaskias may be appointed Governor of Upper Louisiana. And we are further informed that he is causing letters to be written in his name (for he is incapable of writing them himself) to several members of the Senate, soliciting their Interest in his favour. We are further informed that one John Rice Jones, who is at present Attorney General of the Indiana Territory, and who is a kind of instrument for Governor Harrison, and therefore one of his favorites, has made pretensions, and is supported by Harrison and his influence, for the Commission of one of the Judges of the Province of Louisiana. John Edgar and John Rice Jones have both lived at Kaskaskias for many years past; perhaps, for fifteen or twenty years both the one and the other; And are both well known to the people of Upper Louisiana, And are both hated and detested by them—As having been the cause of the almost entire depopulation of the Town of Kaskaskias and its environs. As for Edgar, as I hinted before, he is a man of no information at all, nor can he be placed in any higher than the most common rank as to natural abilities; And as to education or acquired abilities, he is as perfectly devoid as any country clown you ever saw. In the time of the American Revolution, Edgar lived in Upper Canada under the British Government; he there acted the traitor, and was seised or arrested and sent down to Montreal where he lay in Jail in Irons for a long time untill at last he found means to escape into the United States; otherwise he would have been hanged. Since he has been in this country he has been and is a sort of land Speculator, having brought some merchandise to the Country with him, he was enabled to carry on in some manner his Speculations—by the Assistance of Jones, who formerly wrote for him.—But now there is a young man who serves him in that capacity of a different turn of mind, and who without understanding the English language or any other, produces nothing but bombast; as you will see by his letters as I make no doubt but that you have seen, or will shortly see some of them. Jones is a cunning fellow and capable both from natural and acquired abilities of overshooting the greater part of the people—He is a man of a bad character, for which reason he was not suffered by Governor St. Clair to set at the same table with him, while the Governor was at Kaskaskias.—In fact, should both, or either of these persons be appointed to any of the General Offices in the Government of Louisiana, it will be directly contrary, to the wishes of the people of this Country (I mean both sides of the Mississippi, notwithstanding, the petitions may be signed through fear and ignorance) for they are both hated and detested by the people on both sides of the Mississippi. It is thought very strange by many people, that Governor Harrison has taken Jones into favour.—But, it is not strange to those who reflect, for Jones is a convenient fellow enough, and is ready at all times to serve the Governor in any thing he pleases. In fact Jones is the very humble servant of the Governor, which is a sufficient reason.
          I have very little time as I only consented last evening to write, and am obliged to send this letter off immediately to the post office in Cahokia for the mail will be closed there this evening. In consequence of which, I shall be obliged to solicite the favour of you to request of Mr. John Breckinridge who is a Senator from the State of Kentucky to whom I have made a communication some time ago and to whom I have enclosed some remarks that I made on the System of Government and it’s operations in the Indiana Territory, the first of January last; which contains a good deal of information on facts which did then and do yet exist in that unhappy Government.—I wish you to be possessed of all the information that I can give you, for which reason, I hope you will pardon the trouble which I propose giving you, by referring you to Mr Breckinridge of Kentuckey—You will be so good as to pardon also any impropriety which you may observe in the style or diction, as I have not been accustomed for many years past to write in English; and this the rather because the facts are true.—
          Believe me, Sir, that nothing could have induced me to have made the present intrusion, nor to have presumed to approach the first Magistrate of the United States, with this letter and reference but a feeling sense of the grievances of the people in this Country, and a full reliance on your Urbanity and benevolence.
          The important affairs in which you are engaged will not admit of a leisure moment to drop a line in answer to this, to say only if it has come to hand. But should time permit, and such should be your pleasure a line addressed to the care of the post Master in Cahokia will be forwarded on to me.
          I have the honour to be with every sentiment of Respect and Esteem Sir, Your Most Obedient and very humble Servant
          
            I: Darneille
            
          
        